Title: To Thomas Jefferson from Samuel Smith, 20 July 1801
From: Smith, Samuel
To: Jefferson, Thomas


               
                  sir,
                  Baltimore 20 July 1801
               
               Mr. Pitcairn the Consul at Hamburg is a Merchant of Considerable Credit & well supported in New York. the Merchants who do Business with him from this City Speak highly of him, as a Man of Understanding & one who has their entire Confidence,—and in this point of View he is Considerd by those who do not know his Transactions at Paris & a part of his Commercial Conduct, known to few—I do not mention this with the most distant View to his being Continued, but to Shew the Necessity of having him replaced (when you deem it proper) by a Man of unblemished Character who will bear a Comparison with Mr. Pitcairn—I am led to this Observation by Genl. Dearborn having informed me that Mr Orr is to be appointed to Hamburg—I am very little Acquainted with Mr. Orr.—But the general Impression of that gentleman is—that he is One of those Land speculators, whose nefarious Conduct has fixed a Stigma on the American Character, and ruined a Number of useful families—I Confess those are also my impressions—and So Strongly am I impressed with this Opinion, that Nothing could induce me to trust the Man—And such be assured will be the Impression in New York and in Philada. where he is well known—It is not sufficient that a Man appears worthy—his Character ought to be free of Blemish—Believe me my Dr. sir, his appointment will be very unpopular—
               Mr. Iznardi, has Conducted himself, so unworthily that I have written to a friend of his Father, requesting him to State the Conduct of the son & Induce the Old Gentleman to resign for the son—If he should not—I will then take leave to represent to you his exceptionable Conduct—The Father is at present Ill & cannot Immy. be Spoken to—Believe me with great Respect
               truly your friend
               
                  
                     S. Smith
                  
               
            